Exhibit 10.2

2018 Genworth Financial, Inc. Omnibus Incentive Plan

2019-2021 Performance Stock Unit Award Agreement

Dear [Participant Name]:

You have been selected to receive a Performance Stock Unit Award (“Award”) under
the 2018 Genworth Financial, Inc. Omnibus Incentive Plan (the “Plan”), on the
terms and conditions set forth below. This Award Agreement and the Plan together
govern your rights under this Award and set forth all of the conditions and
limitations affecting such rights. Unless the context otherwise requires,
capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan. If there is any inconsistency between the terms of this
Award Agreement and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

 

1.

Grant of Performance Stock Units. You are hereby granted performance stock units
(“Units”), representing the right to earn, on a one-for-one basis, Shares of
Genworth Financial, Inc. (together with its affiliates, the “Company”) Class A
common stock (“Shares”), all in accordance with the terms of this Award
Agreement, the Plan, and any rules and procedures adopted by the Management
Development and Compensation Committee of the Genworth Financial, Inc. Board of
Directors (the “Committee”). The Units represent the right to earn from 0% to
200% of the Target Award, based on (i) your continued future employment, and
(ii) the Company’s level of achievement of the Performance Goals during the
Performance Period, in accordance with the terms of this Award Agreement.

 

  a.

Grant Date. The Grant Date of your Units is [Grant Date].

 

  b.

Target Award. The Target Award of Shares subject to this Award is [Number of
Shares Granted].

 

  c.

Performance Goals. The Performance Goals are described on Exhibit A.

 

  d.

Performance Period. The Performance Period is set forth on Exhibit A..

 

2.

Agreement to Participate. You have been provided with this Award Agreement, and
you have the opportunity to accept this Award Agreement, by accessing and
following the procedures set forth on the stock plan administrator’s website.
The Plan is available for your reference on the stock plan administrator’s
website. You may also request a copy of the Plan at any time by contacting Human
Resources at the address or telephone number set forth below in Section 11(a).
By agreeing to participate, you acknowledge that you have reviewed the Plan and
this Award Agreement, and you fully understand all of your rights under the Plan
and this Award Agreement, the Company’s remedies if you violate the terms of
this Award Agreement, and all of the terms and conditions which may limit your
eligibility to retain and receive the Units and/or Shares issued pursuant to the
Plan and this Award Agreement.

If you do not wish to accept the Units and participate in the Plan and be
subject to the provisions of the Plan and this Award Agreement, please contact
the Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or at (804) 281-6000, within thirty (30) days of receipt of
this Award Agreement. If you do not respond within thirty (30) days of receipt
of this Award Agreement, the Award Agreement is deemed accepted. If you choose
to participate in the Plan, you agree to abide by all of the governing terms and
provisions of the Plan and this Award Agreement

 

3.

Earning and Vesting of Units. The Units shall not provide you with any rights or
interests therein until the Units have been earned and vested. Not later than
March 15 following the end of the Performance Period (the “Vesting Date”), the
Committee shall determine and certify the level of achievement of the
Performance Goals, and determine the number of Units earned and vested
(“Confirmed Units”). Any Units that fail to vest in accordance with the terms of
this Award Agreement will be forfeited and reconveyed to the Company without
further consideration or any act or action by you.



--------------------------------------------------------------------------------

4.

Conversion to Shares. The Confirmed Units shall automatically convert to Shares
on the Vesting Date (the “Conversion Date”). These Shares will be registered on
the books of the Company in your name as of the Conversion Date.

If for any reason the Committee is unable to certify the level of achievement of
the Performance Goals by March 15 following the end of the Performance Period,
then the Vesting Date shall be March 15 following the end of the Performance
Period, but the determination of the number of Confirmed Units and the
Conversion Date shall be delayed, in the discretion of the Committee, for such
period as may be required for the Committee to certify the level of achievement
of the Performance Goals, but in no event shall the Conversion Date extend
beyond December 31, 2022.

 

5.

Treatment of Units Upon Termination of Employment. Subject to Section 6 below,
the Units shall be immediately and automatically cancelled upon termination of
your service with the Company prior to the Vesting Date, for any reason other
than (i) a severance-benefit eligible “Layoff” as defined or described in the
Genworth Layoff Payment Plan (a “Layoff”), (ii) your death or Total Disability,
or (iii) Retirement on or after the first anniversary of the grant date. If your
service with the Company terminates prior to the Vesting Date as a result of
(i) a Layoff, (ii) your death or Total Disability, or (iii) Retirement on or
after the first anniversary of the grant date, then the Award shall fully vest
as of your termination date, and you (or your estate, in the event of your
death) shall receive a pro rata payout on the regular Conversion Date,
determined by multiplying the Confirmed Shares that otherwise would have paid
out based on actual performance for the entire Performance Period, multiplied by
a fraction, the numerator of which is the number of full months elapsed from
January 1, 2019 until the date of your termination, and the denominator of which
is 36.

For purposes of this Award Agreement, the following terms shall have the
following meanings:

“Retirement” shall mean your voluntary resignation on or after you have attained
age sixty (60) and accumulated five (5) or more years of combined and continuous
service with the Company.

“Total Disability” means that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

 

6.

Change of Control. In the event of a Change of Control of the Company (as
defined in the Plan), the Units shall be treated as set forth in this Section 6.

 

  a.

Qualifying Change of Control and Awards are Not Assumed. Upon the occurrence of
a Qualifying Change of Control (as defined below) on or after the first
anniversary of the Grant Date in which the Successor Entity fails to Assume and
Maintain this Award of Units, the Units shall immediately vest as of the
effective date of such Qualifying Change of Control; shall be deemed earned
based on actual pro rata performance as of the date of such Qualifying Change of
Control, to the extent such performance can be reasonably established in the
sole discretion of the Committee, or otherwise based on an assumed achievement
of all relevant performance goals at “target” levels, if actual pro rata
performance cannot be reasonably established in the sole discretion of the
Committee; shall be distributed or paid to you within thirty (30) days following
the date of the Qualifying Change of Control pro rata based on the portion of
the performance period elapsed on the date of the Qualifying Change of Control
in cash, Shares (based on the value of the Shares as of the effective date of
the Change of Control), other securities, or any combination, as determined by
the Committee; and shall thereafter terminate, provided that the circumstances
giving rise to such Qualifying Change of Control meet the definition of a
“change in control event” under Code Section 409A.

 

  b.

Employment Termination without Cause or for Good Reason within 12 Months of a
Qualifying Change of Control. If a Qualifying Change of Control occurs and the
Successor Entity

 

2



--------------------------------------------------------------------------------

  Assumes and Maintains this Award of Units, and if your service with the
Successor Entity and its Affiliates is terminated on or after the first
anniversary of the Grant Date by the Successor Entity or one of its Affiliates
without Cause (other than such termination resulting from your death or Total
Disability) or by you for Good Reason (as such terms are defined below) within
twelve (12) months following the effective date of such Qualifying Change of
Control, then the Units shall immediately vest as of the date of termination of
your service with the Successor Entity and its Affiliates; shall be deemed
earned based on actual pro rata performance as of the date of termination of
your service with the Company, to the extent such performance can be reasonably
established in the sole discretion of the Committee, or otherwise based on an
assumed achievement of all relevant performance goals at “target” levels, if
actual pro rata performance cannot be reasonably established in the sole
discretion of the Committee; shall be distributed or paid to you within thirty
(30) days following the date of termination of your service with the Successor
Entity and its Affiliates pro rata based on the portion of the performance
period elapsed as of the termination of your service with the Successor Entity
and its Affiliates; and shall thereafter terminate.

 

  c.

Employment Termination without Cause or for Good Reason within 12 Months of a
Non-Qualifying Change of Control. If a Non-Qualifying Change of Control (as
defined below) occurs and if your service with the Company is terminated on or
after the first anniversary of the Grant Date by the Company without Cause
(other than such termination resulting from your death or Total Disability) or
by you for Good Reason within twelve (12) months following the effective date of
the Non-Qualifying Change of Control, then the Units shall immediately vest as
of the date of termination of your service with the Company; shall be deemed
earned based on actual pro rata performance as of the date of termination of
your service with the Company, to the extent such performance can be reasonably
established in the sole discretion of the Committee, or otherwise based on an
assumed achievement of all relevant performance goals at “target” levels, if
actual pro rata performance cannot be reasonably established in the sole
discretion of the Committee; shall be distributed or paid to you within thirty
(30) days following the date of termination of your service with the Company pro
rata based on the portion of the performance period elapsed on the date of the
Change of Control; and shall thereafter terminate.

 

  d.

Defined Terms. For purposes of this Award Agreement:

 

  (i)

“Business Unit Sale” shall mean the Company’s sale or disposition of all or any
portion of a business unit.

 

  (ii)

“Cause” shall mean (i) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
your Total Disability); (ii) your commission, conviction or pleading guilty or
nolo contendere (or any similar plea or admission) to any felony or any act of
fraud, misappropriation or embezzlement; (iii) your willful engagement in
conduct (other than conduct covered under clause (i) above) which, in the good
faith judgment of the Committee, is injurious to the Company, monetarily or
otherwise; or (iv) your material violation or breach of any Company policy, or
any noncompetition, confidentiality, or other restrictive covenant with respect
to the Company, that applies to you; provided, however, that for purposes of
clauses (i) and (ii) of this definition, no act, or failure to act, on your part
shall be deemed “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that the act, or failure to act, was in the
best interests of the Company.

 

  (iii)

“Good Reason” shall mean any material reduction in the aggregate value of your
compensation (including base salary and bonus), or a substantial reduction in
the aggregate value of benefits provided to you; provided, however, that
Company-initiated across-the-board reductions in compensation or benefits
affecting substantially all employees shall alone not be considered Good Reason.

 

  (iv)

“Non-Qualifying Change of Control” shall mean a Change of Control of the Company
(as defined in the Plan) that results from a Business Unit Sale, provided that
following such Change of Control (i) the Company remains in existence as a
publicly-traded company

 

3



--------------------------------------------------------------------------------

  (separate and apart from any Successor Entity resulting from the Change of
Control, and regardless of whether the Company continues to use the name
“Genworth Financial, Inc.” or a different name), (ii) your employment with the
Company is not terminated by the Company without Cause in connection with the
Change in Control, and (iii) the Units subject to this Award Agreement remain
outstanding.

 

  (v)

“Qualifying Change of Control” shall mean a Change of Control of the Company (as
defined in the Plan) that is not a Non-Qualifying Change of Control.

 

7.

Restrictive Covenants. As a condition to receiving payment of the Award, you
agree to the following:

 

  a.

Non-Disparagement. Subject to any obligations you may have under applicable law,
you will not make or cause to be made any statements that disparage, are
inimical to, or damage the reputation of the Company or any of its agents,
officers, directors or employees. Nothing in this section shall limit your
ability to provide truthful testimony or information in response to a subpoena,
court order, or investigation by a government agency.

 

  b.

Non-Solicitation of Customers or Clients. Unless waived in writing by the most
senior Human Resources officer of the Company (or his or her successor), you
will not, during and for a period of 12 months following the cessation of your
employment with the Company for any reason, directly or through another person,
solicit or contact any of the customers or clients of the Company with whom you
had material contact during your employment, regardless of the location of such
customers or clients, for the purpose of engaging in, providing, marketing, or
selling any services or products that are competitive with the services and
products being offered by the Company.

 

  c.

Non-Solicitation of Company Employees. Unless waived in writing by the most
senior Human Resources officer of the Company (or his or her successor), you
will not, during and for a period of 12 months following the cessation of your
employment with the Company, directly or through another person, solicit or
encourage any director, agent or employee of the Company to terminate his or her
employment or other engagement with the Company.

 

8.

Payment of Taxes. The Company has the authority and the right to deduct or
withhold, or require you to remit to the employer, an amount sufficient to
satisfy federal, state, and local taxes (including your FICA obligation),
domestic or foreign, required by law to be withheld with respect to any taxable
event arising as a result of the vesting or payment of this Award. With respect
to such withholding, the employer may satisfy the tax withholding requirement by
withholding Shares having a Fair Market Value as of the date that the amount of
tax to be withheld is to be determined equal to the amount required to be
withheld in accordance with applicable tax requirements, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under this Award Agreement will be conditional on such payment or arrangements,
and the Company will, to the extent permitted by law, have the right to deduct
in cash or Shares any such taxes from any payment of any kind otherwise due to
you.

 

9.

Nontransferability. This Award may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated (“Transfer”), other than by will or by
the laws of descent and distribution, except as provided in the Plan. If any
prohibited Transfer, whether voluntary or involuntary, of the Award is attempted
to be made, or if any attachment, execution, garnishment, or lien shall be
attempted to be issued against or placed upon this Award, your right to receive
any payment pursuant to the terms of this Award shall be immediately and
automatically be forfeited, and this Award Agreement shall be null and void.

 

10.

Administration. This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you. The Committee’s interpretation of the Plan and
this Award Agreement, and all decisions and determinations by the Committee with
respect to the Plan and this Award Agreement, shall be final, binding, and
conclusive on all parties.

 

4



--------------------------------------------------------------------------------

11.

Limitation of Rights. The Units do not confer to you or your beneficiary,
executors or administrators any rights of a stockholder of the Company unless
and until Shares are in fact issued to such person in connection with the Units.
This Award Agreement shall not confer upon you any right to continuation of
employment by the Company, nor shall this Award Agreement interfere in any way
with the Company’s right to terminate your employment at any time.

 

12.

Plan; Prospectus and Related Documents; Electronic Delivery.

 

  a.

A copy of the Plan will be furnished upon written or oral request made to the
Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or telephone (804) 281-6000.

 

  b.

As required by applicable securities laws, the Company is delivering to you a
prospectus in connection with this Award, which delivery is being made
electronically. A paper copy of the prospectus may also be obtained without
charge by contacting the Human Resources Department at the address or telephone
number listed above. By accepting this Award Agreement, you shall be deemed to
have consented to receive the prospectus electronically.

 

  c.

The Company will deliver to you electronically a copy of the Company’s Annual
Report to Stockholders for each fiscal year, as well as copies of all other
reports, proxy statements and other communications distributed to the Company’s
stockholders. You will be provided notice regarding the availability of each of
these documents, and such documents may be accessed by going to the Company’s
website at www.genworth.com and clicking on “Investors” and then “SEC Filings &
Financial Reports” (or, if the Company changes its web site, by accessing such
other web site address(es) containing investor information to which the Company
may direct you in the future) and will be deemed delivered to you upon posting
or filing by the Company. Upon written or oral request, paper copies of these
documents (other than certain exhibits) may also be obtained by contacting the
Company’s Human Resources Department at the address or telephone number listed
above or by contacting the Investor Relations Department, Genworth Financial,
Inc., 6620 W. Broad Street, Richmond, VA 23230, or telephone (804) 281-6000.

 

  d.

By accepting this Award, you agree and consent, to the fullest extent permitted
by law, in lieu of receiving documents in paper format to accept electronic
delivery of any documents that the Company may be required to deliver in
connection with this Award and any other Awards granted to you under the Plan.
Electronic delivery of a document may be via a Company e-mail or by reference to
a location on a Company intranet or internet site to which you have access.

 

13.

Amendment, Modification, Suspension, and Termination. Subject to the terms of
the Plan, this Award Agreement may be modified or amended by the Committee;
provided that no such amendment shall materially and adversely affect your
rights hereunder without your consent. Notwithstanding the foregoing, you hereby
expressly agree to any amendment to the Plan and this Award Agreement to the
extent necessary to comply with applicable law or changes to applicable law
(including, but not limited to, Code Section 409A) and related regulations or
other guidance and federal securities laws.

 

14.

Entire Agreement; Plan Controls. This Award Agreement, the Plan, and the rules
and procedures adopted by the Committee contain all of the provisions applicable
to the Award and no other statements, documents or practices may modify, waive
or alter such provisions unless expressly set forth in writing, signed by an
authorized officer of the Company and delivered to you. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Agreement, the provisions of the Plan shall be controlling and
determinative.

 

15.

Compensation Recoupment Policy. This Award shall be subject to any compensation
recoupment policy of the Company that is applicable by its terms to you and to
Awards of this type.

 

5



--------------------------------------------------------------------------------

16.

Successors. This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plan.

PLEASE REFER ANY QUESTIONS YOU MAY HAVE REGARDING YOUR PERFORMANCE STOCK UNIT
AWARD TO THE EXECUTIVE VICE PRESIDENT OF HUMAN RESOURCES.

 

6



--------------------------------------------------------------------------------

Exhibit A

2019-2021 Performance Stock Unit Award Defined Terms

The Performance Goals and the Performance Period will be determined by Committee
as soon as reasonably practicable following the Grant Date and will be
communicated to you in writing in the form of a revised supplemental Exhibit A
to this Award Agreement.

Special Rules for Pending Merger with China Oceanwide

The Company is party to an Agreement and Plan of Merger agreement with China
Oceanwide Holdings Group Co., Ltd. dated October 21, 2016 (the “Merger
Agreement”). The corporate merger contemplated by the Merger Agreement (the
“Merger”) is currently expected to be completed during 2019, although this is
not guaranteed (if and when completed, the “Closing”). The following provisions
are contingent upon the Closing of the Merger.

(1) Conversion to Cash Award. Pursuant to the terms of the Merger Agreement,
upon the Closing, the Units will convert into units the value of which is based
on the merger consideration to be received for the Stock in the Merger, which is
a cash amount equal to $5.43 per share. Thus, after the Closing your Unit will
represent the right to receive the number or Units earned (depending upon the
achievement of the applicable performance goals) multiplied by $5.43, and
subject to the other terms and conditions of this Agreement and the Plan.

(2) Adjustment of Award. Pursuant to Section 4.4 of the Plan, the Committee may
in its sole discretion make such adjustments to the Award to reflect the Merger
or otherwise prevent dilution or enlargement of rights or benefits thereunder,
as it deems appropriate. The Committee expects that it will make adjustments to
the Award to reflect the expected impact of the Merger, which may include,
without limitation, adjustments to the performance goals set forth on this
Exhibit A for each of the performance measurement periods hereunder, adjustments
deemed necessary or appropriate to properly reflect the conversion to purchase
GAAP accounting and any other changes in accounting rules or tax laws, and
adjustments related to any reorganization or restructuring plans programs. Any
such adjustment will be communicated to you in writing, shall be binding on all
persons and shall not constitute an amendment of this Award.

(3) Qualifying Change of Control. For purposes of this Agreement and the Plan,
the Committee has determined that the Closing of the Merger pursuant to its
current terms would be a Change of Control that constitutes a “Qualifying Change
of Control” pursuant to which a “Successor Entity” will “Assume and Maintain”
this Award of Units. Thus, the provisions of Section 6(b) of this Agreement,
which provides special rules for the vesting of the Units upon certain
terminations of employment within 12 months following a Change of Control, will
apply following the Closing.